Case:19-01354-KHT Doc#:1 Filed:11/20/19             Entered:11/20/19 20:30:59 Page1 of 14




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
 In re:                                     )
                                            )
 JEFFREY A. MARI,                           ) Case No. 17-20688-KHT
 SSN: XXX-XX-0410                           )
                                            )
 ALEXANDRIA G. MARI,                        ) Chapter 7
 SSN: XXX-XX-3877                           )
                                            )
                Debtors.                    )
                                            )
                                            )
 JEANNE Y. JAGOW, Chapter 7 Trustee of the )
 bankruptcy estate of Jeffrey A. Mari and   ) Adv. Proc. No.
 Alexandria G. Mari                         )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )
                                            )
 BOHNEN FARMS, INC. and                     )
 MICHAEL J. BOHNEN,                         )
                                            )
        Defendants.                         )
                                            )

                                        COMPLAINT


       Jeanne Y. Jagow, the chapter 7 trustee (“Trustee”) of the bankruptcy estate of Jeffrey A.
Mari and Alexandria G. Mari (individually or collectively the “Debtors”) by and through her
counsel, ONSAGER | FLETCHER | JOHNSON LLC, hereby files this Complaint as follows:

                                          PARTIES

        1.     On November 21, 2017 (the “Petition Date”), Debtors filed a Chapter 7 Voluntary
Petition in the United States Bankruptcy Court for the District of Colorado. Trustee was the
Chapter 7 trustee of Debtors’ bankruptcy estate. On January 4, 2018, Debtors converted the case
from Chapter 7 to Chapter 11. On February 8, 2018, the case was reconverted to Chapter 7.

          2.   Trustee is the duly appointed and acting Chapter 7 trustee of Debtors’ bankruptcy
estate.

      3.       Bohnen Farms, Inc. (“Bohnen Farms”) is a Colorado corporation with its
headquarters located at 23851 CR 40, Bethune, CO 80805.
Case:19-01354-KHT Doc#:1 Filed:11/20/19               Entered:11/20/19 20:30:59 Page2 of 14




        4.     Michael J. Bohnen (“Mr. Bohnen” and with Bohnen Farms, the “Bohnen Parties”)
is a Colorado resident who resides at 23851 CR 40, Bethune, CO 80805.

                               I.    JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the parties and the subject matter of this proceeding
pursuant to 28 U.S.C. § 1334(b) and D.C.Colo.L.Civ.R. 84.1.

       6.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       7.      Venue of this action is proper in this district pursuant to 28 U.S.C. § 1409.

      8.      Pursuant to Fed. R. Bankr. P. 7008, Trustee consents to entry of a final order or
judgment by the Court.

                               II.    GENERAL ALLEGATIONS

First National Bank

        9.      Debtors ran a cattle operation in Burlington, Colorado, which consisted of three
parts: (1) a feedlot for customer cattle; (2) a personal cow/calf operation; and (3) a custom haying
operation. Debtors conducted their business personally, through their solely owned entity, Mari &
Buol Cattlefeeders, Inc. (“Mari Feeders”) and as a dba Mari Cattle & Haying (“Mari Cattle”).

       10.     To fund their business ventures, Debtors borrowed funds, on a secured basis, from
First National Bank of Omaha (“FNB”).

       11.    On or around August 31, 2012, Mari Feeders, Debtors, and Mari Cattle executed a
promissory note in the original principal amount of $2 million, as modified by subsequent change
in terms agreements (the “$2 Million Note”), payable to FNB.

       12.    On or around August 31, 2012, Mari Feeders, Debtors, and Mari Cattle executed a
promissory note in the original principal amount of $1.5 million, as modified by subsequent change
in terms agreements (the “$1.5 Million Note”), payable to FNB.

        13.   On or around February 28, 2017, Mari Feeders, Debtors, and Mari Cattle executed
a promissory note in the original principal amount of $4 million, as modified by subsequent change
in terms agreements (the “$4 Million Note” and with the $2 Million Note and the $1.5 Million
Note, the “Revolving Notes”), payable to FNB.

       14.     On information and belief, the Revolving Notes evidence revolving lines of credit
properly secured by perfected security interests in livestock with loan advance rates tied to monthly
borrowing base certificates itemizing, inter alia, livestock on hand to secure such advances.




                                                 2
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page3 of 14




       15.    On or around April 12, 2017, Mari Feeders, Debtors, and Mari Cattle, executed a
promissory note in the original principal amount of $680,529.52, as modified by subsequent
change in terms agreements (the “$680,529.52 Million Note” and with the Revolving Notes, the
“Notes”), payable to FNB.

        16.      Beginning in 2015, Debtors falsely stated livestock numbers in borrowing base
certificates submitted to FNB. Specifically, on information and belief, although the borrowing base
certificates showed that Debtors’ assets exceeded their liabilities, Debtors liabilities actually
exceeded their assets. On information and belief, Debtors falsified the borrowing base certificates
in order to: (a) induce FNB to advance funds under some or all of the Notes, and/or (b) create the
false impression that some or all of the Notes were not in default, thereby defrauding FNB.

       17.    Accordingly, on October 2, 2017, FNB filed its Verified Complaint for Replevin,
Appointment of a Receiver, and for Other Relief in the District Court, County of Kit Carson, State
of Colorado, Case No. 2017CV30030.

       18.     On the Petition Date, Debtors owed $5,706,455.89 to FNB.

Bohnen

        19.    On information and belief, Jeffrey Mari and/or Alexandra Mari and Mr. Bohnen
are friends and business partners.

      20.     Mr. Bohnen was the source of a $10,000 retainer paid to Guy Humphries, Debtors’
bankruptcy counsel, for Mr. Humphries representation of Debtors in Debtors’ bankruptcy case.

        21.     Prior to the Petition Date, Debtors had business transactions with the Bohnen
Parties relating to Debtors’ custom cattle business.

        22.     On information and belief, prior to the Petition Date, Debtors and the Bohnen
Parties jointly purchased millions of dollars worth of cattle.

      23.     On Amended Schedule A/B, Debtors disclosed an interest in a 1993 Ranco Belly
Dump trailer with a scheduled value of $5,500 jointly owned by Debtors and Bohnen Farms.

        24.   On information and belief, the business transactions between Debtors and the
Bohnen Parties resulted in the formation of a general partnership (the “Partnership”) under
Colorado law. Specifically, Debtors and the Bohnen Parties carried on as co-owners a business for
profit.

       25.     On information and belief, Debtors represented to third parties, including FNB, that
they were “partners” of Mr. Bohnen and that they co-owned cattle with Mr. Bohnen that were
located on Mr. Bohnen’s property.

       26.     Third parties addressed invoices jointly to Debtor Jeff Mari and Mr. Bohnen.



                                                3
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page4 of 14




       27.    On information and belief, Mr. Bohnen and/or Bohnen Farms sold cattle owned by
Debtors and subject to FNB’s lien.

        28.    On Schedule D, Debtors disclosed Bohnen Farms as a creditor with a secured claim
in the amount of $20,621.00.

        29.    On April 2, 2018, Bohnen Farms, through Mr. Bohnen, filed a proof of claim in
Debtors’ bankruptcy case (the “Bohnen POC”). In the Bohnen Claim, Bohnen Farms asserts a
claim in the amount of $33,412.20 secured by “receivables from feed sold.”

      30.    On May 25, 2018, Bohnen Farms, through Mr. Bohnen, filed a Motion for
Allowance and Payment of Administrative Expense Claim of Bohnen Farms Inc (the “Bohnen
Admin Claim”). Trustee and FNB filed objections to the Bohnen Admin Claim. The Bohnen
Admin Claim remains pending.

Transfers to the Bohnen Parties

       31.   Prior to the Petition Date, Debtors maintained a bank account at First National
Bank, Account No. 0854 (the “Mari FNB Account”).

       32.   Within one year prior to the Petition Date, Debtors transferred at least $43,979.60
to Bohnen Farms as follows (the “Preference Payments”):

                                    Clear                         Check
                          Date      Date          Amount           No.
                         5/2/2017 5/11/2017      $10,500.00         1501
                         5/9/2017 5/11/2017      $19,500.00         1502
                                  5/11/2017      $13,979.60         1541
                                                 $43,979.60

       33.   Within two years prior to the Petition Date, Debtors transferred at least $129,866.94
to Bohnen Farms from the Mari FNB Account as follows (the “2-Year Transfers”):

                       Date        Clear Date        Amount        Check No.
                       5/2/2017     5/11/2017        $10,500.00         1501
                       5/9/2017     5/11/2017        $19,500.00         1502
                                    5/11/2017        $13,979.60         1541
                      9/1/2016      9/15/2016         $9,958.99         1473
                     5/18/2016      5/31/2016         $2,825.00         1333
                     3/15/2016      3/23/2016         $2,163.40         1286
                     1/26/2016      1/29/2016         $6,460.50         1248
                    11/30/2015      12/1/2015        $64,479.45         1209
                                                    $129,866.94




                                                4
Case:19-01354-KHT Doc#:1 Filed:11/20/19             Entered:11/20/19 20:30:59 Page5 of 14




       34.    Within four years prior to the Petition Date, Debtors transferred at least
$474,392.29 to Bohnen Farms from the Mari FNB Account as follows (the “Bohnen Farms
Transfers”):

                     Date       Clear Date         Amount       Check No.
                     5/2/2017    5/11/2017         $10,500.00        1501
                     5/9/2017    5/11/2017         $19,500.00        1502
                                 5/11/2017         $13,979.60        1541
                     9/1/2016    9/15/2016          $9,958.99        1473
                    5/18/2016    5/31/2016          $2,825.00        1333
                    3/15/2016    3/23/2016          $2,163.40        1286
                    1/26/2016    1/29/2016          $6,460.50        1248
                   11/30/2015    12/1/2015         $64,479.45        1209
                    11/5/2015    11/6/2015         $46,862.21        1182
                    9/16/2015    9/23/2015         $35,348.75        1131
                    8/21/2015    8/24/2015         $30,431.62         383
                    6/12/2015      7/3/2015        $33,859.50         817
                    7/22/2015    7/28/2015         $32,009.83         829
                    5/15/2015    5/21/2015         $35,342.04         898
                    4/26/2015    4/17/2015         $32,281.74         371
                    4/20/2015    4/21/2015          $8,093.12         886
                    3/11/2015    3/17/2015         $26,808.50         868
                    2/16/2015    2/20/2015         $28,488.04         798
                   12/31/2014      1/2/2015        $35,000.00         768
                                                  $474,392.29

       35.    Within four years prior to the Petition Date, Debtors transferred at least
$536,365.14 to Mr. Bohnen from the Mari FNB Account as follows (the “Mr. Bohnen Transfers”
and with the Bohnen Farms Transfers, the “4-Year Transfers”):

                     Date       Clear Date         Amount       Check No.
                    9/4/2015       9/9/2015        $78,847.04        1102
                    9/4/2015       9/9/2015       $194,650.00        1106
                   8/21/2015     8/24/2015         $70,000.00         385
                   8/14/2015     8/17/2015        $150,535.47         849
                    4/9/2015     4/14/2015          $8,176.33         879
                   2/24/2015       3/9/2015         $3,225.00         852
                   2/27/2015       3/9/2015         $1,025.00         853
                    3/6/2015     3/17/2015          $4,476.32         660
                    3/6/2015     3/17/2015          $1,475.00         861
                    3/6/2015     3/17/2015          $1,900.00         862
                   3/13/2015     3/17/2015            $560.00         870
                   3/16/2015     3/17/2015          $1,825.00         871
                   3/24/2015     3/27/2015          $9,332.48         874

                                              5
Case:19-01354-KHT Doc#:1 Filed:11/20/19                Entered:11/20/19 20:30:59 Page6 of 14




                      2/6/2015        2/9/2015         $5,050.00        789
                     2/10/2015       2/20/2015         $1,737.50        792
                     2/16/2015       2/20/2015         $2,475.00        797
                     2/17/2015       2/20/2015         $1,075.00        799
                                                     $536,365.14

      36.    After the Petition Date, Debtors maintained a bank account at Bank of the West,
Account No. 1092 (the “DIP Account”).

        37.     On information and belief, after Debtors converted their case from chapter 7 to
chapter 11, Debtors made payments from the DIP Account to the Bohnen Parties from moneys
received on accounts receivable owed to Debtors as of the Petition Date on account of debts owed
to the Bohnen Parties prior to the Petition Date or borrowed from the Bohnen Parties by Debtors
during the initial chapter 7 proceedings, including but not limited to:

             Check No.       Date             Payee/Description          Amount
            9901_         1/19/2018     Bohnen Farms - #26 Wet         $15,856.80
                                        Dist.
            99015         1/29/2018     Bohnen Farms – Post-Pet.       $6,040.66
                                        Nov. Wet. Dist #3
            99020         2/2/2018      Bohnen Farms – Bay Lp.         $2,500.00
                                        Rental Jan. #C-7
            99029         2/9/2018      Bohnen Farms – Equip.          $2,500.00
                                        Rental Feb.
            99028         2/9/2018      Bohnen Farms – Medicare #9     $378.66
                                                                       $27,216.12

(the “Bohnen Farms Post-Petition Payments”).

      38.    On information and belief, Debtors also transferred funds from the DIP Account to
Mr. Bohnen as follows:

             Check No.       Date            Payee/Description           Amount
            99019         2/9/2018      Mike Bohnen – part re-pay      $5,000.00
                                        bridge loan

(the “Mr. Bohnen Post-Petition Payment” and with the Bohnen Farms Post-Petition Payments, the
“Post-Petition Payments”).

The District Court Case

       39.     On or around February 5, 2019, Debtors were indicted for bankruptcy fraud and
aiding and abetting pursuant to 18 U.S.C. §§ 2 and 157(1), Case No. 1:19-cr-00052-JLK in the
United States District Court for the District of Colorado (the “District Court Case”).



                                                 6
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page7 of 14




        40.    In the District Court Case, Debtors plead guilty to bankruptcy fraud and aiding and
abetting the same. A copy of Jeffrey Mari’s plea agreement is attached hereto as Exhibit A and
incorporated herein by reference. A copy of Alex Mari’s plea agreement is attached hereto as
Exhibit B and incorporated herein by reference.

       41.     In the plea agreements, Debtors admitted the following:

               a.     Debtors “began lying on the borrowing base certificates as early as 2015”;

               b.   FNB “reasonably relied upon their false statements to extend them credit
       which would not have been extended had they” completed the borrowing base certificates
       truthfully;

              c.     On August 15, 2017, Debtors signed a Borrowing Base Certificate claiming
       they owned “3446 cattle, worth $4,624,600.0 . . . when in fact there were only
       approximately 743 cattle in the Maris’ possession, which subsequently sold at auction for
       $677,895.07”; and

               d.     As of August 1, 2017, Debtors owed $6,180,530.00 to FNB;

                                FIRST CLAIM FOR RELIEF
                            (Avoidance of the Preference Payments
                               Pursuant to 11 U.S.C. § 547(b))
                                  (Against Bohnen Farms)

       42.     Trustee incorporates her previous allegations.

       43.    The Preference Payments were transfers of an interest in property of Debtors
because the money came from a bank account in the name of Debtors.

       44.    On information and belief, the Bohnen Parties are creditors of Debtor. Specifically,
on information and belief, the Bohnen Parties incurred expenses relating to the Partnership for
which Debtors were liable as partners.

       45.    On information and belief, the Preference Payments were made on account of
antecedent debt owed by Debtors before the Preference Payments were made. Specifically, on
information and belief, the Preference Payments represented Debtors’ share of partnership
expenses paid by the Bohnen Parties.

       46.     The Preference Payments were made while Debtors were insolvent.

       47.     The Preference Payments were made within one year prior to the Petition Date.

        48.     The Bohnen Parties are insiders of Debtors. Insider status is shown by, among other
things, the facts alleged in paragraphs 19-30.



                                                7
Case:19-01354-KHT Doc#:1 Filed:11/20/19             Entered:11/20/19 20:30:59 Page8 of 14




       49.     The Preference Payments enabled Bohnen Farms to receive more than it would
have received if:

              a.      The case were a case under chapter 7;

              b.      The Preference Payments had not been made; and

              c.      Bohnen Farms received payment in accordance with the Bankruptcy Code.

       50.    Trustee is entitled to judgment against Bohnen Farms in the amount of the
Preference Payments pursuant to 11 U.S.C. § 547.

       51.    Trustee may recover the Preference Payments from Bohnen Farms pursuant to 11
U.S.C. § 550.

                            SECOND CLAIM FOR RELIEF
                     (Avoidance and Recovery of the 2-Year Transfers
                      Pursuant to 11 U.S.C. §§ 548(a)(1)(A) and 550)
                                 (Against Bohnen Farms)

       52.    Trustee incorporates her previous allegations.

       53.    The Transfers were of an interest in property of Debtors, as the money came from
a bank account in the name of Debtors.

       54.    The 2-Year Transfers were made within two years prior to the Petition Date.

       55.     The 2-Year Transfers were made with actual intent to hinder, delay and defraud
Debtors’ creditors. Actual intent is shown by, among other things, the following:

              a.      The Bohnen Parties are insiders of Debtor;

              b.     Debtors were insolvent at the time of or became insolvent as a result of the
       2-Year Transfers;

              c.      The 2-Year Transfers were not disclosed;

              d.      The 2-Year Transfers occurred shortly before or shortly after a substantial
       debt was incurred;

              e.      Debtors admitted that Alex Mari “started lying about the number of cattle
       they had on the borrowing base certificates in 2015”;

              f.     Debtors admitted that “they made false and misleading representations to
       the bankruptcy trustee and FNB regarding the status of collateral, both equipment and



                                               8
Case:19-01354-KHT Doc#:1 Filed:11/20/19             Entered:11/20/19 20:30:59 Page9 of 14




       number of cattle, on the FNB loans” and that FNB would not have extended credit had they
       told the truth; and

               g.    On information and belief, Debtors received less than reasonably equivalent
       value in exchange for the Transfers.

       56.     Trustee is entitled to judgment against Bohnen Farms in the amount of the 2-Year
Transfers pursuant to 11 U.S.C. § 548(a)(1)(A).

       57.    Trustee may recover the 2-Year Transfers from Bohnen Farms pursuant to 11
U.S.C. § 550.

                             THIRD CLAIM FOR RELIEF
                     (Avoidance and Recovery of the 2-Year Transfers
                      Pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550)
                                 (Against Bohnen Farms)

       58.    Trustee incorporates her previous allegations.

       59.    The 2-Year Transfers were of an interest in property of Debtors, as the money came
from a bank account in the name of Debtors.

       60.    The 2-Year Transfers were made within two years prior to the Petition Date.

       61.    On information and belief, Debtors received less than reasonably equivalent value
in exchange for the 2-Year Transfers.

      62.     Debtors were insolvent on the date each of the 2-Year Transfers were made or
became insolvent as a result of such transfers.

       63.     Debtors were engaged in business or a transaction or were about to engage in
business or a transaction for which any property remaining with Debtors was an unreasonably
small capital.

       64.   Debtors intended to incur, or believed that Debtors would incur, debts that would
be beyond Debtors’ ability to pay as such debts matured.

       65.     Trustee is entitled to judgment against Bohnen Farms in the amount of the 2-Year
Transfers pursuant to 11 U.S.C. § 548(a)(1)(B).

       66.    Trustee may recover the 2-Year Transfers from Bohnen Farms pursuant to 11
U.S.C. § 550.




                                               9
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page10 of 14




                             FOURTH CLAIM FOR RELIEF
                    (Avoidance and Recovery of the 4-Year Transfers
              Pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(a))
                               (Against the Bohnen Parties)

        67.    Trustee incorporates her previous allegations.

        68.    The Transfers were of an interest in property of Debtors, as the money came from
 a bank account in the name of Debtors.

        69.    The 4-Year Transfers were made within four years prior to the Petition Date.

        70.     The 4-Year Transfers were made with actual intent to hinder, delay and defraud
 Debtors’ creditors. Actual intent is shown by, among other things, the following:

               a.      The Bohnen Parties are insiders of Debtor;

               b.     Debtors were insolvent at the time of or became insolvent as a result of the
        4-Year Transfers;

               c.      The 4-Year Transfers were not disclosed;

               d.      The 4-Year Transfers occurred shortly before or shortly after a substantial
        debt was incurred;

               e.      Debtors admitted that Alex Mari “started lying about the number of cattle
        they had on the borrowing base certificates in 2015”;

                f.       Debtors admitted that “they made false and misleading representations to
        the bankruptcy trustee and FNB regarding the status of collateral, both equipment and
        number of cattle, on the FNB loans” and that FNB would not have extended credit had they
        told the truth; and

                g.    On information and belief, Debtors received less than reasonably equivalent
        value in exchange for the 4-Year Transfers.

       71.     Trustee is entitled to judgment against Bohnen Farms in the amount of the Bohnen
 Farms Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(a).

        72.    Trustee may recover the Bohnen Farms Transfers from Bohnen Farms pursuant to
 11 U.S.C. § 550.

        73.     Trustee is entitled to judgment against Mr. Bohnen in the amount of the Mr. Bohnen
 Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(a).




                                                10
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page11 of 14




        74.    Trustee may recover the Mr. Bohnen Transfers from Mr. Bohnen pursuant to 11
 U.S.C. § 550.

                               FIFTH CLAIM FOR RELIEF
                     (Avoidance and Recovery of the 4-Year Transfers
              Pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(b))
                                (Against the Bohnen Parties)

        75.    Trustee incorporates her previous allegations.

        76.    The 4-Year Transfers were of an interest in property of Debtors, as the money came
 from a bank account in the name of Debtors.

        77.    The 4-Year Transfers were made within four years prior to the Petition Date.

        78.    On information and belief, Debtors received less than reasonably equivalent value
 in exchange for the 4-Year Transfers.

       79.     Debtors were insolvent on the date each of the 4-Year Transfers were made or
 became insolvent as a result of such transfers.

        80.     Debtors were engaged in business or a transaction or were about to engage in
 business or a transaction for which any property remaining with Debtors was an unreasonably
 small capital.

        81.   Debtors intended to incur, or believed that Debtors would incur, debts that would
 be beyond Debtors’ ability to pay as such debts matured.

       82.     Trustee is entitled to judgment against Bohnen Farms in the amount of the Bohnen
 Farms Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(b).

        83.    Trustee may recover the Bohnen Farms Transfers from Bohnen Farms pursuant to
 11 U.S.C. § 550.

        84.     Trustee is entitled to judgment against Mr. Bohnen in the amount of the Mr. Bohnen
 Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-105(1)(b).

        85.    Trustee may recover the Mr. Bohnen Transfers from Mr. Bohnen pursuant to 11
 U.S.C. § 550.

                               SIXTH CLAIM FOR RELIEF
                     (Avoidance and Recovery of the 4-Year Transfers
                Pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-106(1))
                                (Against the Bohnen Parties)

        86.    Trustee incorporates her previous allegations.

                                                11
Case:19-01354-KHT Doc#:1 Filed:11/20/19              Entered:11/20/19 20:30:59 Page12 of 14




        87.    The 4-Year Transfers were of an interest in property of Debtors, as the money came
 from a bank account in the name of Debtors.

        88.    The 4-Year Transfers were made within four years prior to the Petition Date.

        89.    Debtors received no value in exchange for the 4-Year Transfers.

        90.    Debtors were insolvent at the time of the 4-Year Transfers.

       91.     Trustee is entitled to judgment against Bohnen Farms in the amount of the Bohnen
 Farms Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-106(1).

        92.    Trustee may recover the Bohnen Farms Transfers from Bohnen Farms pursuant to
 11 U.S.C. § 550.

        93.     Trustee is entitled to judgment against Mr. Bohnen in the amount of the Mr. Bohnen
 Transfers pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-106(1).

        94.    Trustee may recover the Mr. Bohnen Transfers from Mr. Bohnen pursuant to 11
 U.S.C. § 550.

                             SEVENTH CLAIM FOR RELIEF
                    (Avoidance and Recovery of the Post-Petition Payments
                                Pursuant to 11 U.S.C. § 549)
                                (Against the Bohnen Parties)

        95.    Trustee incorporates her previous allegations.

       96.    The Post-Petition Payments were transfers of property of the estate because the
 money came from Debtors’ DIP account.

        97.    The Post-Petition Payments were not authorized under the Bankruptcy Code or by
 the Court.

       98.     Trustee is entitled to judgment against Bohnen Farms in the amount of the Bohnen
 Farms Post-Petition Payments pursuant to 11 U.S.C. § 549.

        99.   Trustee may recover the Bohnen Farms Post-Petition Payments from Bohnen
 Farms pursuant to 11 U.S.C. § 550.

        100. Trustee is entitled to judgment against Mr. Bohnen in the amount of the Mr. Bohnen
 Post-Petition Payment pursuant to 11 U.S.C. § 549.

        101. Trustee may recover the Mr. Bohnen Post-Petition Payment from Mr. Bohnen
 pursuant to 11 U.S.C. § 550.

                                                12
Case:19-01354-KHT Doc#:1 Filed:11/20/19                 Entered:11/20/19 20:30:59 Page13 of 14




                               EIGHTH CLAIM FOR RELIEF
                    (Disallowance of Claims pursuant to 11 U.S.C. § 502(d))
                                 (Against the Bohnen Parties)

        102.    Trustee incorporates her previous allegations.

        103.    Bankruptcy Code § 502(d) provides:

                the court shall disallow any claim of any entity from which property
                is recoverable under section . . . 550 . . . of this title or that is a
                transferee of a transfer avoidable under section . . . 547, 548, 549 . .
                . of this title, unless such entity or transferee has paid the amount, or
                turned over such property.

         104. In this proceeding, Trustee requests that the Court disallow all claims held by the
 Bohnen Parties against the estate pursuant to 11 U.S.C. § 502(d) if the Bohnen Parties are holding
 any payment avoidable and recoverable under 11 U.S.C. §§ 547, 548, 549 and/or 550. In this
 proceeding, Trustee is not objecting to the allowance of any claim held by the Bohnen Parties on
 any other ground, and expressly reserves the right to object to claims asserted by the Bohnen
 Parties on any other ground by filing an objection in the main bankruptcy case.

         105. Trustee asserts that through discovery, it may become known that additional
 payments were made by Debtors to the Bohnen Parties. Trustee asserts that all or a portion of such
 additional payments may be avoidable under 11 U.S.C. §§ 544, 547, 548, 549, and/or Colo. Rev.
 Stat. §§ 38-8-105 or 106 and are included herein in the definition of the transfers described herein.
 To the extent necessary, Trustee reserves the right to amend this Complaint to include such
 additional payments.

        WHEREFORE, Trustee requests that the Court enter an Order:

              a.      Pursuant to 11 U.S.C. § 547, avoiding the Preference Payments and entering
        judgment in Trustee’s favor and against Bohnen Farms under 11 U.S.C. § 550 in the
        amount of $43,979.60;

               b.     Pursuant to 11 U.S.C. § 548(a)(1)(A) and (B), avoiding the 2-Year Transfers
        and entering judgment in Trustee’s favor and against Bohnen Farms in the amount of
        $129,866.94;

               c.     Pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. §§ 38-8-105(1)(a) and (b),
        avoiding the 4-Year Transfers and entering judgment in Trustee’s favor and against
        Bohnen Farms in the amount of $474,392.29 and against Mr. Bohnen in the amount of
        $536,365.14;

                d.    Pursuant to 11 U.S.C. § 544 and Colo. Rev. Stat. § 38-8-106(1), avoiding
        the 4-Year Transfers and entering judgment in Trustee’s favor and against Bohnen Farms
        in the amount of $474,392.29 and against Mr. Bohnen in the amount of $536,365.14;

                                                   13
Case:19-01354-KHT Doc#:1 Filed:11/20/19             Entered:11/20/19 20:30:59 Page14 of 14




              e.     Pursuant to 11 U.S.C. § 549, avoiding the Post-Petition Payments and
       entering judgment in Trustee’s favor and against Bohnen Farms in the amount of
       $27,216.12 and against Mr. Bohnen in the amount of $5,000; and

               f.      Pursuant to 11 U.S.C. § 502(d), disallowing all claims held by the Bohnen
       Parties against the estate to the extent the Bohnen Parties are holding avoidable transfers;
       and

              g.      For such other relief as the Court deems proper.


 Date: November 20, 2019.                            Respectfully submitted,

                                                     ONSAGER | FLETCHER | JOHNSON LLC

                                                     /s/ Joli A. Lofstedt
                                                     Joli A. Lofstedt, Esq. #21946
                                                     J. Brian Fletcher, #28629
                                                     Gabrielle G. Palmer, #48948
                                                     1801 Broadway, Suite 900
                                                     Denver, CO 80202
                                                     Tel. (720) 457-7964
                                                     joli@OFJlaw.com
                                                     jbfletcher@OFJlaw.com
                                                     gpalmer@OFJlaw.com

                                                     Counsel to Jeanne Y. Jagow
                                                     Chapter 7 Trustee




                                               14
